DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6, 10-14 & 23 have been amended. Claims 2-5, 8-10, 15, 18-20 & 22 are cancelled. Claims 1, 6-7, 11-14, 16-17, 21 & 23 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 11-14, 16-17, 21 & 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 & 23 recite the term "high", which is a relative term, rendering the claims indefinite.  The term "high" in regards to an energy or voltage of a rechargeable lithium battery is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the present claims and instant specification what a high energy rechargeable lithium battery constitutes. Similarly, it is unclear as to what a high voltage rechargeable lithium battery constitutes. While the instant specification notes that batteries having a voltage of 4.5 V or more are considered to be high voltage batteries ([0009]), there is no definite scope for the term “high voltage” in regards to a lithium battery voltage.
Claim 7 recites the phrase “a novel embedded ceramic material”. However, it is unclear from the claim or the instant specification as to what “a novel embedded ceramic material” constitutes which renders claim 7 indefinite. For purposes of examination, the cited passage is read as “an embedded ceramic material” as this appears to be applicant’s intent. 
Claims 6, 11-14, 16-17 & 21 are rejected in view of their dependence, either directly or indirectly, to independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 11-14, 16-17, 21 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0101886 A1) in view of Maruyama (US 2015/0228948 A1) and Samii (US 6,949,315 B1).
Regarding claims 1, 6-7, 21 & 23, Jung teaches a battery separator, for a rechargeable lithium battery, comprising at least one porous membrane having a ceramic coating on at least one side of the porous membrane, wherein the lithium battery has a chemistry that extends a charging voltage of the lithium battery to at least 5 volts ([0040]-[0048]). Jung further teaches the battery separator being a single or multilayer porous membrane ([0045]). However, Jung is silent as to the battery separator being a microporous membrane comprising an embedded ceramic material and a blend, mixture or co-polymer of a polyolefin selected from the group listed in instant claim 1 and a polymer selected from the group described in instant claim 1.		Maruyama teaches a battery separator for a rechargeable lithium battery, wherein the battery separator includes a microporous membrane comprising a blend or mixture of a polyolefin such as ultrahigh molecular weight polyethylene (UHMWPE) and high density polyethylene (HDPE), and a thermoplastic such as polyimide 66 and polyphenylene sulfide ([0014] & [0017]-[0019]). The microporous membrane can further include a compatibilizer to aid in the dispersion of the polyolefin and the thermoplastic as well as a filler ([0048]-[0049]) but does not further describe the filler.									prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2144.05 I.
Regarding claims 11-14, Jung as modified by Maruyama and Samii teaches the microporous battery separator membrane of claim of 1, but does not explicitly teach the membrane having a thermal shutdown function and is silent as to a stability temperature of the membrane.											However, modified Jung teaches a separator having substantially the same structure and composition (i.e microporous separator membrane comprising a ceramic material embedded in the instantly claimed polymer mixture or blend making up the membrane with a ceramic coating on one side). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II.                                                                                                                                                         
Regarding claim 16, Jung as modified by Maruyama and Samii teaches the microporous battery separator of claim 1. Jung further teaches the microporous battery separator being used in a rechargeable lithium battery ([0040]).
Regarding claim 17, Jung as modified by Maruyama and Samii teaches the microporous battery separator of claim 1. Jung further teaches an electric drive vehicle comprising the battery separator of claim 1 ([0040]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0101886 A1) in view of Inagaki (US 2011/0059368 A1), Saito (US 2015/0037653 A1) and Samii (US 6,949,315 B1).
Regarding claim 23, Jung teaches a battery separator, for a high voltage rechargeable lithium battery, comprising at least one porous membrane having a ceramic coating on at least one side of the porous membrane, wherein the lithium battery has a chemistry that extends a charging voltage of the lithium battery to at least 5 volts and is stable against oxidation in a lithium ion battery with a cell voltage up to or equal to 5 volts, wherein cell voltage may be a measure of the potential difference between a positive electrode and a negative electrode in an electrochemical cell ([0040]-[0048]). Jung further teaches the battery separator being a single or multilayer porous membrane ([0045]). However, Jung is silent as to the battery separator being a .  

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Jung as modified by Maruyama and Samii does not fairly teach or suggest the separator membrane of claim 1, the examiner respectfully disagrees.												Specifically, applicant argues that the separators in Jung already have a thermal shrinkage resistance well below the levels preferred by Maruyama ([0144]) and thus it would not have been obvious to modify Jung with Maruyama in order to increase the thermal shrinkage resistance of Jung’s separator. However, it is noted that the preferred thermal shrinkage resistance of Maruyama cited by the applicant apply to an intermediate material prior to forming micropores in the membrane ([0143]) whereas the thermal shrinkage ratio calculated in Jung is for the finished separator product ([0098]-[0099]). As discussed in Maruyama, when the separator membrane comprises a polymer having a higher melting point than conventional polyolefin separator materials (i.e polyethylene and polypropylene) such as polyphenylene sulfide, the at high temperatures”. It is also noted that by embedding the ceramic material in membrane, according to the teachings of Samii, several advantages are afforded including increased puncture resistance and reduced impedance among other advantages as taught by Samii (Col.3, L.47 – Col.4, L.6). 													As to applicant’s arguments that Inagaki discloses the same porosity values already taught in Jung and thus one of ordinary skill in the art would not look to Inagaki for teaching a microporous membrane, the examiner respectfully disagrees. While the porosity is important variable for microporous membranes, it is noted that a microporous membrane also requires continuous micropores in the membrane thickness direction such that an average pore diameter of the microporous membrane is preferably between 0.01 microns to 0.1 microns as taught by Inagaki ([0024] & [0027]). Since Jung is silent as to an average pore size of the porous membrane, Jung’s membrane cannot fairly be said to be a microporous membrane. However, when a microporous membrane is employed having a defined pore size, self-discharge can be .  
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727